Citation Nr: 9915284	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  93-10 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for postoperative 
residuals, herniated nucleus pulposus, L4-L5, L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to May 
1991.  

This appeal arises from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied entitlement to service 
connection for the residuals of surgery on the lumbar spine.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim to the RO for further development in January 1995.  The 
RO completed the requested development to the extent possible 
and returned the case to the Board for further appellate 
consideration.


FINDING OF FACT

The veteran has not submitted competent medical evidence of a 
causal relationship between herniated nucleus pulposus, L4-
L5, L5-S1, first identified approximately about 3 months 
after his release from service, and any incident of such 
service, to include his service-connected bilateral knee 
disorder.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for postoperative residuals, 
herniated nucleus pulposus, L4-L5, L5-S1.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may be proven by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  Determinations 
regarding service connection are to be based on review of the 
entire evidence of record.  38 C.F.R. § 3.303(a).  A veteran 
who served for 90 days or more during a period of war is 
entitled to a presumption of service connection of a chronic 
disease if it becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service.  38 U.S.C.A. §§ 1101(2), (3), 1112(a); 38 C.F.R. §§ 
3.307, 3.309.  

Herniated nucleus pulposus is not listed at 38 C.F.R. § 3.307 
as a chronic disease subject to presumptive service 
connection.

With a chronic disease shown as such in service (or within 
the presumptive period under § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity."  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(1998).  

A person who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a).  Establishing a well-grounded claim generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997); Heuer v. 
Brown, 7 Vet.App. 379 (1995); Grottveit v. Brown, 5 Vet.App. 
91 (1993).  The second and third Caluza elements can also be 
satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet.App. 488, 495-
97 (1997). Alternatively, service connection may be 
established under § 3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See Robinette 
v. Brown, 8 Vet.App. 69, 75 (1995).

As to what constitutes competent evidence, "[a]s a general 
matter, in order for any testimony to be probative of any 
fact, the witness must be competent to testify as to the 
facts under consideration".  Layno v. Brown, 6 Vet.App. 465, 
469 (1994) (citing Espiritu v. Derwinski, 2 Vet.App. 492 
(1992)).  In Savage v. Gober, the Court noted that whether 
medical evidence was needed to demonstrate the existence of a 
disease "depends on the nature of the veteran's present 
condition, i.e., whether it is of a type that requires 
medical expertise to identify it as the same condition as 
that in service or during a presumption period, or whether it 
can be so identified by lay observation".  Savage, 10 
Vet.App. 488, 495 (1997).  Lay testimony is competent only 
when it regards symptoms of an injury or illness and only so 
long as it remains centered upon matters within the knowledge 
and personal observations of the witness.  See Layno, 6 
Vet.App. at 470; see also Falzone v. Brown, 8 Vet.App. 398, 
403 (1995); Horowitz v. Brown, 5 Vet.App. 217, 221-222 
(1993).  Thus, for example, lay testimony is competent to 
show that an individual had difficulty breathing, see Layno, 
6 Vet.App. at 471, or suffered from flat feet, see Falzone, 
supra.  However, when a medical condition is not readily 
observable and is not centered upon matters within the 
knowledge and observation of the witness, lay testimony as to 
its existence is not competent, and medical evidence is then 
required.  See Savage, supra (medical evidence required to 
find nexus between back condition and arthritis); Epps v. 
Gober, 9 Vet.App. 341, 344 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997) (requiring medical evidence to show that skin 
condition caused blood clots that ultimately resulted in 
heart condition).


Factual Background.  As noted above, the veteran began his 
active military service in August 1990.  Service medical 
records reflect that he was seen for complaints of knee pain 
in September 1990.  At that time the veteran denied any 
direct trauma to the knee.  The treatment records at that 
time do not include any complaints of back pain.  In January 
1991 a Medical Board Report was prepared.  It was recommended 
that the veteran be separated from the service due to 
patellofemoral pain syndrome of the knees and iliotibial band 
pain syndrome.  The physical examination section of the 
Medical Board Report states that physical examination of the 
veteran was normal for his age with the exception of his 
knees.  The veteran was released from active military service 
in May 1991.

The veteran filed an application for compensation in June 
1991.  He listed several disabilities for which he was 
seeking compensation, including disabilities of both knees, 
residuals of poison oak and pink eye, ear infection, shoulder 
separation, ligament damage, and wart-mole.  A back disorder 
was not mentioned.

A VA examination was performed in August 1991.  The veteran 
stated that his present complaints included "severe lower 
back pains, accompanied by muscle spasms with loss of 
breath."  The examiner noted that the veteran reported that 
he now has low back pain due to the knee joint problems.  His 
low back went into spasm.  Examination revealed full range of 
motion of the lumbar spine.  Low back pain syndrome secondary 
to spasms was diagnosed.  X-rays of the lumbar spine were 
noted to be of limited quality but were interpreted as 
essentially unremarkable.

Records from the Northern Illinois University Health Service, 
dated September 6, 1991, reflect that the veteran was seen 
for complaints of back pain.  The veteran said he had had 
pain over the hip joints and iliac area for six months.  The 
back pain had gradually gotten worse and was moderate to 
severe in intensity.  X-rays of the lumbar spine were noted 
to be normal.

Medical records from the DeKalb County Orthopedics reflect 
that the veteran was seen on September 10, 1991, for back 
pain.  Examination resulted in an impression that he most 
likely had a ruptured intervertebral disc.  

Private medical records from the DeKalb Clinic Chartered 
dated September 17, 1991, reflect that the veteran reported 
that he developed severe sudden pain of the lower back and 
left leg on August 31, 1991, when he lifted a bag of books.  
It was reported that he had no history of back problems.  The 
impression was herniated disc at L5-S1 on the left and rule 
out herniated disc of L4-L5.

Private hospital records from September 1991 include a report 
of a computed tomography (CT) examination.  It revealed a 
protruding intervertebral disc at L4-5 on the left.  

An insurance claim form dated in October 1991 reveals that 
the veteran first had severe lower back pain and loss of 
sensation in his left leg when he bent over to lift a very 
heavy bag out of the trunk of his car on August 30, 1991, and 
that the date of first treatment was September 6, 1991.

Private medical records from October 1991 include a report of 
a CT scan of the lumbar spine.  The impression was that the 
veteran had a posterolateral herniation of the nucleus 
pulposus on the left at the L4-5 level.  A probable extruded 
disc fragment migrating inferiorly down to the level of the 
pedicle of L5 and a small posterolateral protrusion of the 
L5-S1 intervertebral disc were also noted.  A lumbar 
myelogram performed in October 1990 revealed findings 
consistent with posterolateral herniation of the nucleus 
pulposus on the left at the L4-5 level.  A Magnetic Resonance 
Imaging (MRI) report also noted a disc herniation with 
impingement of the left nerve root at L4-5.  A neurologic 
examination report includes an impression of severe 
lumbosacral radiculopathy, left side, probably secondary to 
an extruded disc.

A private consultation report in October 1991 revealed that 
one month ago the veteran lifted his books from the trunk of 
his car and suffered severe excruciating low back pain.  Over 
the next week it had gotten worse and started radiating down 
the left lower extremity.  

Private hospital records from October 1991 include an 
operative report of an L4-5 interlaminotomy and diskectomy 
with decompression of the dural sac on the left at L5-S1.  A 
consultation performed in the hospital prior to the veteran's 
surgery noted that the veteran was having severe lower lumbar 
back pain with sciatica and radiculopathy down the left leg.  

Private medical records from September 1994 noted that the 
veteran had low back pain.  He was "injured in 1990" and 
had surgery in 1991.

The veteran's chiropractor submitted an outline of his care 
in October 1995.  It included a history of low back pain 
since 1990.

December 1995 private medical records reveal that the veteran 
was injured in a motor vehicle accident the previous month.  
He sustained a compression fracture of L3.

An MRI examination at a private hospital in December 1995 
revealed a healing fracture of L3.  On his MRI request sheet 
it was noted that the veteran was "hurt in the Marine 
Corp."

A VA examination was performed in April 1996.  The examiner 
was asked to render an opinion as to whether or not it was at 
least as likely as not that the veteran's low back disorder 
was related to service or his service-connected bilateral 
knee disorder.  The VA examiner offered the following 
opinion:

Based on my review of his history and his 
records, I would be unable to say that it 
is, at least as likely as not that his 
knee problems were the cause of his back 
problems.  It is noted that according to 
his history as well as documentation in 
the medical records, that he was having 
low back pain, which was attributed to 
muscle spasms; noted on an orthopedic 
examination dated August 1991.  The 
condition was present at that time 
without any particular history of trauma.  
It is noted that the condition seemed 
exacerbated after the described incident 
in which he lifted the bag out of his 
automobile, which led to the further 
workup and subsequent back surgery.  
Again, it is emphasized, however, that he 
was having back problems, which pre-dated 
the lifting injury, but workup was not 
obtained at that time so therefore, it is 
quite possible that he certainly was 
having the disk problem as early as 
August 1991.  

In an addendum to the report, the examiner noted that there 
appeared to be a typographic error in his comments and 
offered the following clarification:

I do not think that it is as (sic) least 
as likely as not that his knee problems 
were the "cause" of his back problems.  
Again, it is noted that according to his 
history as well as documentation in the 
medical records that he was having low 
back pain which was attributed to muscle 
spasms noted on an orthopedic examination 
dated [in] August 1991. The condition was 
present at that time without any 
particular trauma.  It was noted that the 
condition seemed to have been exacerbated 
after the described incident in which he 
lifted the bag out of his automobile 
which lead (sic) to the further work-up 
and subsequent back surgery.  It is 
emphasized again, however,  that he was 
having back problems which predated the 
lifting injury but work-up was not 
obtained at that time, so therefore, it 
is quite possible that he was certainly 
having the disk problem as early as 
August 1991.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in September 1997.  The veteran stated that he used 
his back to lift things during service because he could not 
bend, squat or kneel properly due to his knees.  The veteran 
testified that he first noticed problems with his back while 
he was in the military but did not report for sick leave for 
back pain or report the back symptoms when he was treated for 
his knee pain.  The veteran first went to the University 
Health service for back pain.  They referred him to another 
doctor, who referred him to a specialist.  He had surgery on 
this back in October 1991 just a few months after service.

Analysis.  The initial determination to be made in this case 
is whether or not the veteran's claim is well grounded.  As 
noted above, a well-grounded service connection claim 
requires (i) medical evidence of a current disability; (ii) 
medical or, in some circumstances, lay evidence of incurrence 
or aggravation of a disease or injury in service; and (iii) 
medical evidence of a nexus between the in-service injury and 
the current disability.  Caluza, supra.  

The veteran contends that his back disability was caused by 
his service-connected knee disability.  A claim for service 
connection on the grounds that the claimed disability is due 
to or the result of a service-connected disability, like all 
claims, must be well grounded.  38 U.S.C.A. § 5107(a); see 
Locher v. Brown, 9 Vet.App. 535, 538 (1996); Jones v. Brown, 
7 Vet.App. 134 (1994); Proscelle v. Derwinski, 2 Vet.App. 
629, 633 (1992).  There must be competent evidence that the 
disability claimed is proximately due to or the result of a 
service-connected disability.

The evidence clearly establishes that the veteran currently 
has a low back disorder.  However, there is no competent 
evidence of a chronic back disorder in service and there is 
no competent evidence of a nexus between the low back 
disorder first identified several month after service and any 
incident of the veteran's military service or the service-
connected bilateral knee disorder.

The veteran testified that he first had low back pain in 
service.  A lay person is competent to provide evidence of 
the manifestations of a disability that would be perceptible 
to a lay person.  Falzone v. Brown, 8 Vet. App. 393, 403 
(1997) (citing Harvey v. Brown, 6 Vet. App. 390, 393 (1994)).  
However, a lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  The Board finds that medical expertise is required 
to identify a chronic back disorder such as a herniated 
nucleus pulposus.

There no diagnoses or opinion from any physician which 
attributes the herniated nucleus pulposus first identified 
several months after the veteran's release from military 
service to such service or to the service-connected bilateral 
knee disorder.  The only statement by a competent medical 
professional in the claims folder which addresses this matter 
does not support the veteran's contentions that his back pain 
is related to his bilateral knee disorder.  The VA examiner 
stated that it was not at least as likely as not that the 
knee disorder caused the veteran to develop a low back 
disorder.

Where the determinative issue involves etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is the threshold requirement for 
the claim to be well grounded.  Heuer v. Brown, 7 Vet.App. 
379, 384 (1995).  In the absence of any competent medical 
evidence which provides a nexus between the low back disorder 
first identified after service and the veteran's military 
service or a service-connected disability, the claim is not 
well grounded.  

The Board notes that the second and third Caluza elements may 
be satisfied under 38 C.F.R. § 3.303(b) in certain 
circumstances by the veteran's statements showing that 
pertinent symptoms were "noted" during service and his 
statements showing postservice continuity of symptomatology.  
However, even under this regulation, medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.  See Savage, supra.  While the veteran is 
competent to establish that he experienced back pain during 
his military service and that he had continuous back symptoms 
following his release from service in May 1991 until the 
herniated nucleus pulposus was first identified in September 
1991, there is no medical evidence that the herniated nucleus 
pulposus is the same condition or related to the back 
problems the veteran experienced while on active duty.  The 
veteran is not competent to provide medical opinion linking 
the herniated nucleus pulposus to the in-service back 
symptoms or to any continuity of symptoms thereafter.  See 
Savage, 10 Vet. App. at 494; Grottveit, 5 Vet. App. at 93; 
Clyburn v. West, No. 97-1321 (U.S. Vet App. April 2, 1999).  
In Clyburn, the Court rejected the veteran's claim that his 
continued complaints of knee pain since service, coupled with 
the diagnosis of chondromalacia patellae just six months 
after his discharge were sufficient to satisfy the nexus 
prong of the Caluza test.  The Court in Clyburn also held 
that even if the veteran's claim had been filed one month 
after separation rather than three, the fact that there was 
no competent evidence linking the veteran's present condition 
to service precluded the Court from holding that a well-
grounded claim had been submitted.  Additionally, as noted 
above, a herniated nucleus pulposus is not a condition listed 
as a chronic disease for which a presumptive period is 
provided under pertinent VA regulations.  38 C.F.R. §§ 3.307, 
3.309.

Accordingly, the Board concludes that the veteran's claim is 
not well grounded since there is no medical evidence of a 
nexus between the herniated nucleus pulposus first identified 
after his release from military service and any incident of 
such service, to include his service-connected bilateral knee 
disability.


ORDER

Service connection for postoperative residuals, herniated 
nucleus pulposus, L4-L5, L5-S1, is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

